      Case 3:15-cr-08000-GMS Document 58 Filed 01/28/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-15-08000-001-PCT-GMS
10                    Plaintiff,                        ORDER
11   v.
12   Joseph Glen Defoe,
13                    Defendant.
14
15
               Before the Court is Defendant Joseph Glen Defoe’s (“Defendant”) Emergency
16
     Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 55). For the
17
     reasons stated below, the motion is denied.
18
                                           BACKGROUND
19
               On September 22, 2015, Defendant pled guilty to Sexual Abuse of a Minor in
20
     violation 18 U.S.C. §§ 1153, 2243(a), and 2246(2)(A). (Doc. 36 at 1.) In January 2016, he
21
     was sentenced to 132 months in prison followed by lifetime supervised release. (Doc. 52.)
22
     Defendant is presently in federal custody at FCI-Safford with a projected release date in
23
     June 2025. He filed the instant motion for compassionate release on December 29, 2020.
24
     (Doc. 55.)
25
                                            DISCUSSION
26
          I.      Legal Standard
27
               Compassionate release is governed by 18 U.S.C. § 3582(c), as amended by the First
28
     Step Act of 2018. Pub. L. No. 115-391, 132 Stat. 5194, at 5239-40 (2018); see United
       Case 3:15-cr-08000-GMS Document 58 Filed 01/28/21 Page 2 of 4



 1   States v. Tsosie, No. CR940003101PCTDGC, 2020 WL 3268694, at *1 (D. Ariz. June 17,
 2   2020) (“The First Step Act amended § 3582(c) to permit motions for compassionate release
 3   by prisoners,” rather than only the Prison Director). Under 18 U.S.C. § 3582, a court may
 4   reduce a term of imprisonment it has imposed “after considering the factors set forth in
 5   section 3553(a) to the extent that they are applicable” if “extraordinary and compelling
 6   reasons warrant such a reduction.” The reduction may only be entered on a defendant’s
 7   motion
 8            after the defendant has fully exhausted all administrative rights to appeal a
              failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
 9
              or the lapse of 30 days from the receipt of such a request by the warden of
10            the defendant's facility, whichever is earlier.
11   18 U.S.C. § 3582(c)(1)(A). This exhaustion requirement is mandatory and cannot be
12   waived by the Court. See United States v. Weidenhamer, No. CR-16-01072-001-PHX-
13   ROS, 2020 WL 1929200, at *2 (D. Ariz. Apr. 21, 2020) (“The critical inquiry is whether
14   the text of § 3582 allows for the Court to excuse Defendant’s failure to exhaust her
15   administrative remedies. There is no indication in the statutory text, nor has Defendant
16   pointed to other supporting evidence, that would establish Congress meant to confer on the
17   courts the authority to waive exhaustion.”). Indeed, when Congress enacts a statutory
18   exhaustion provision, “Congress sets the rules—and courts have a role in creating
19   exceptions only if Congress wants them to. For that reason, mandatory exhaustion statutes
20   . . . establish mandatory exhaustion regimes, foreclosing judicial discretion.” Ross v. Blake,
21   136 S. Ct. 1850, 1857 (2016) (citing McNeil v. United States, 508 U.S. 106, 111 (1993)).
22      II.      Analysis
23            BOP medical records show that Defendant is overweight. (Doc. 55-6 at 2); see (Doc.
24   55 at 7–8) (explaining that Defendant is 6’1” and weighs 226 pounds, putting him at a BMI
25   of 29.8). This condition could increase his risk if he were to contract COVID-19. The CDC
26   explains: “Having obesity, defined as a body mass index (BMI) between 30 kg/m2 and <40
27   kg/m2 or severe obesity (BMI of 40 kg/m2 or above), increases your risk of severe illness
28   from COVID-19. Having overweight, defined as a BMI > 25 kg/m2 but less than 30 kg/m2


                                                  -2-
      Case 3:15-cr-08000-GMS Document 58 Filed 01/28/21 Page 3 of 4



 1   might increase your risk of severe illness from COVID-19.” See People with Certain
 2   Medical     Conditions,     Centers     for     Disease     Control     and     Prevention,
 3   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
 4   medical-conditions.html (last visited Jan. 15, 2021). Defendants’ assertion of “near-
 5   obesity” alone, however, has not shown that his risk of contracting COVID-19 while
 6   detained at FCI-Safford is an extraordinary or compelling circumstance.
 7          Further, Defendant’s concerns that confinement may increase his risk of contracting
 8   COVID-19 do not establish the immediate and particularized risks which courts find
 9   compelling. United States v. Atari, No. 2:17-CR-00232-JAM, 2020 WL 2615030, at *2
10   (E.D. Cal. May 22, 2020) (“Courts have found general concerns about possible exposure
11   to COVID-19 ‘do not meet the criteria for extraordinary and compelling reasons for a
12   reduction in sentence set forth in the Sentencing Commission’s policy statement.’”)
13   (internal citations omitted); see United States v. Partida, No. CR-17-08260-001-PCT-
14   DGC, 2020 WL 3050705, at *6 (D. Ariz. June 8, 2020). And many courts have declined to
15   find extraordinary and compelling circumstances despite risk factors and current cases at a
16   facility. United States v. Salazar, No. 1:16-CR-00461-WJ-CG, 2020 WL 6701872, at *3
17   (D.N.M. Nov. 13, 2020) (“Many courts have denied prisoners’ motions for compassionate
18   release even when there are significant numbers of active COVID-19 cases at their facilities
19   and even when the prisoners themselves test positive for the virus.”); see United States v.
20   Korn, 2020 WL 1808213, at *6 (W.D.N.Y. Apr. 9, 2020) (denying compassionate release
21   where defendant suffered from a serious heart condition and his facility had confirmed
22   cases). The Court thus finds that Defendant has not established extraordinary and
23   compelling reasons for compassionate release under 18 U.S.C. § 3582(c).
24          Moreover, Defendant has not established that he would not be a danger to the
25   community if released. Defendant is incarcerated for sexual abuse of a minor. He
26   knowingly engaged in a sexual act with a victim who was 12 years old and more than four
27   years his junior. The serious nature of Defendant’s criminal conduct is supported by
28   substantial evidence contained in the Plea Agreement, which details the acts Defendant


                                                   -3-
       Case 3:15-cr-08000-GMS Document 58 Filed 01/28/21 Page 4 of 4



 1   agreed he committed. (Doc. 36 at 6.) The severity of Defendant’s crimes at least suggest
 2   he would continue to present a danger to the community if released.
 3                                       CONCLUSION
 4          For the reasons set forth above, the motion for compassionate release is denied
 5   because Defendant has not demonstrated an extraordinary or compelling reason for his
 6   release.
 7          IT IS THEREFORE ORDERED that Defendant’s Emergency Motion to Reduce
 8   Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 55) is DENIED.
 9          Dated this 28th day of January, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
